Citation Nr: 1712194	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  09-34 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for headaches, to include as secondary to a service-connected disability.  

(The Veteran's claim of entitlement to a total disability rating based upon individual unemployability (TDIU) was the subject of a separate hearing before a different VLJ; as such, the issue must be addressed in a separate Board decision.  See BVA Directive 8430, § 14(c)(4)).  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to July 1968.  

This matter comes to the Board of Veterans' Appeals (Board) from a September 2007 decision of the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a March 2011 videoconference hearing, and transcript of the hearing has been associated with the claims file.  

This matter was previously remanded by the Board in September 2011, October 2015, and August 2016 for additional development; as such development has now been completed, the matter is now properly returned to the Board for adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The Veteran's current headaches did not have onset during active service or within one-year of service discharge and are not otherwise etiologically related to active service, to include as secondary to a service-connected disability.  


CONCLUSION OF LAW

The criteria for service connection for headaches have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

With respect to the Veteran's claim discussed herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  


II.  Service Connection - Headaches  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may also be granted on a secondary basis for a disability which is "proximately due to or the result of a service-connected disease or injury".  38 C.F.R. § 3.310(a) (2016).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc); 38 C.F.R. § 3.310(b).  

For certain chronic disorders, including other organic diseases of the nervous system, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran claims entitlement to service connection for headaches, to include as secondary to a service-connected disability.  

Service treatment records document a normal clinical pre-induction examination in April 1964, with no noted defects or diagnoses; additionally, the Veteran denied any relevant conditions within a concurrent report of medical history.  In November 1964, the Veteran complained of pain in the back of his head after he fell and hit his head three days before; he reported symptoms including headaches, stomach pain, blurred vision, and low back pain, and the physician's impression of his condition was a scalp contusion and viral upper respiratory infection (URI).  Although a separation examination does not appear to be of record, the Veteran was ultimately discharged based upon the recommendation of a May 1968 physical evaluation board (PEB) which found that he was unfit for duty due to left knee chondromalacia.  

Post-service VA treatment records from October 1998 document that an examination of the Veteran's head was normal.  In February 2004, he reported occasional headaches related to outbreaks of his chloracne skin rash.  Upon a neurologic review of systems in April 2004, he again reported headaches.  In December 2006, the Veteran complained of intermittent "electric" headaches and neck pain (which he attributed to his chloracne) since military service and denied any related injury or falls; the Veteran later made the similar reports in May and April 2007.  In August 2007, he resumed therapy for his chronic neck pain but reported that his headaches were less frequent and his pain was improved.  In February 2010, the Veteran reported pain for over a year which started on the right side of his head and spread to his right neck and shoulder.  In April 2010, the Veteran noted that therapy helped reduce the pain and tightness on the right side of his neck and shoulder, but reported ongoing, almost daily, headaches only relieved with prescription Gabapentin.  In November 2010, he continued to experience right-side headaches.  

At the March 2011 Board videoconference hearing, the Veteran testified that he suffered from headaches that start on the right side of his head and radiate to his neck and shoulder.  He noted that prescription medications, including Gabapentin and Neurontin had helped ease his pain, although he continued to experience headaches.  

Upon VA examination in February 2016, the Veteran reported that his current headaches, which started at the right side of his head and spread to his neck and pulled his head to the right side, began in Vietnam and were caused by Agent Orange, although he also reported related in-service injuries including a fall while guarding a bridge, a high temperature which required treatment for two weeks, and being kicked in the head and getting stitches during basic training.  He stated that his in-service headaches required treatment by a corpsman and over the counter (OTC) medication, but he denied seeing a doctor in service for headaches, although he reported asking for headache treatment while at Norfolk Naval Hospital.  He stated that his headaches remained intermittent since service, including during the 30 years that he worked at Ingersoll-Rand, when he would occasionally request medication for his headaches.  He denied any head trauma or concussion and noted that his current daily headaches were greatly reduced with prescription Neurontin.  Following the examination, the VA examiner diagnosed uncomplicated tension headaches of non-migrainous type without functional impact upon the Veteran's ability to work.  

The examiner first opined that it was less likely as not that the Veteran's diagnosed headache disorder had its onset during service, was caused by service, or was otherwise related to any event in service.  The examiner noted that a review of service treatment records did not document a diagnosed headache condition upon enlistment, and although the Veteran complained of headaches in November 1964, a neurological examination at the time was normal; additionally, subsequent service treatment records revealed no evidence of a headache condition or of any sequelae related to the reported fall in November 1964, and a May 1968 medical board finding regarding the Veteran's left knee showed no complaint or diagnosis of headaches.  Additionally, the VA examiner noted that a review of the Veteran's post-service treatment records was silent for a headache condition from the time of separation from military service until February 2004, when he first established VA healthcare; although, no headache condition was diagnosed at that initial visit.  The examiner also stated that the fact that the Veteran was able to work more than 30 years at one place suggested that his headaches did not have a significant effect on his work.  The examiner noted a June 2012 diagnosis of occipital headaches with some neck pain, likely secondary to chronic tension headaches along with mild cervical spondylosis, and stated that such a neurologic assessment specified headaches which occurred in the occipital area of the head which were likely a part of his diagnosed chronic tension headaches, as the Veteran specifically stated that his headaches typically started on the right side of the head and migrated towards the occipital area, which affected his neck and right upper back.  The examiner stated that typically, most patients with tension-type headaches reported a neck pain first before the pain migrates to another part of the head; however, the Veteran stated that his headaches, mostly right-sided, seemed to trigger the neck pain. 

Additionally, the VA examiner concluded that it was less likely as not that the Veteran's diagnosed headache disorder was caused by or aggravated by his service-connected diabetes mellitus type II or peripheral neuropathy.  The examiner stated that post-service treatment records showed that the Veteran's diabetes mellitus type II was originally diagnosed in 2004, and the Veteran reported that his headaches predated his diabetes and were not worsened by his diabetes, although he was unable to say whether his neuropathy affected his headaches.  Additionally, the examiner noted that VA treatment records since 2004 did not support causation or aggravation of a headache condition by diabetes mellitus type II or peripheral neuropathy.  In fact, the examiner noted that the June 2012 neurologist consultation and the Veteran's own statements documented improvement of his headaches with the use of Gabapentin prescribed in 2008 to treat his peripheral neuropathy.  Additionally, a November 2007 nerve conduction test in showed evidence of early carpal tunnel syndrome (CTS), which is a form of peripheral neuropathy of the median nerve.  The examiner noted that the evidence, including a reference to medical literature and UpToDate, did not support causation of a pulling sensation in the neck due to a compression of the nerve in the wrist.  

After a review of the relevant evidence of record, including as discussed above, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for headaches, to include as secondary to a service-connected disability.  

While the record is clear that the Veteran has a current headache disability, service treatment records do not document that a chronic headache disability had onset during active service.  The Board acknowledges that the Veteran reported headaches in November 1964 after he fell and hit his head; however, the Board finds it probative that the Veteran also reported additional symptoms including stomach pain, blurred vision, and low back pain; moreover, the physician's noted impression was a scalp contusion and viral URI, rather than a diagnosed headache condition.  Additionally, the May 1968 PEB findings which do not document any complaints or diagnosis of headaches is further probative evidence that the Veteran's November 1964 report of headaches was an acute and isolated occurrence, rather than evidence of a chronic headache disability during active service.  Moreover, post-service treatment records do not document the onset of an organic disease of the nervous system manifested by headaches within one year of discharge from active service so as to warrant presumptive service connection.  38 C.F.R. §§ 3.307, 3.309.  

The earliest relevant post-service treatment records documenting the Veteran's complaint of headaches are from February 2004, when he reported occasional headaches which he related to outbreaks of his chloracne skin rash.  Notably, even at that time, there was no diagnosis of a headache condition related to his service or a service-connected disability.  

Significantly, there are no probative expert opinions of record which weigh in favor of the Veteran's claim.  Following VA examination in February 2016, a VA examiner concluded that it was less likely as not that the Veteran's diagnosed headache disorder had its onset during service, was caused by service, or was otherwise related to any event in service, based upon a thorough review of service treatment records which did not document a chronic headache disability in service and post-service treatment records which were silent for a reported headache condition until February 2004.  Additionally, the February 2016 VA examiner concluded that it was less likely as not that the Veteran's diagnosed headache disorder was caused by or aggravated by his service-connected diabetes mellitus type II or peripheral neuropathy, supported by reference to service treatment records and post-service treatment records.  The February 2016 VA examiner's opinions are highly probative evidence which weighs against the Veteran's claim, both on direct and secondary bases.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl, 21 Vet. App. at 124-25.  

The Veteran's lay statements and testimony of record regarding his observable symptoms, including headache pain, are probative evidence, see Layno, 6 Vet. App. 465; however, to the extent they assert a nexus between the Veteran's current headache disability and his active service or a service-connected disability, they are afforded little probative value, as the Veteran is not shown to possess medical expertise in order to render such an opinion.  See Jandreau, 492 F.3d at 1376-77.  Additionally, to the extent that the lay statements of record assert that the Veteran's headaches first had onset during active service and have been continuous therefrom, such statements are afforded little probative value when compared to the additional evidence of record, including service treatment records which document an acute and isolated November 1964 report of headaches was an acute and isolated occurrence which included concurrent reported symptoms including stomach pain, blurred vision, and low back pain assessed as a scalp contusion and viral URI, and post-service medical records which do not document any reference to headaches prior to February 2004, which is over 35 years after the Veteran's discharge from active service.  See Caluza, 7 Vet. App. at 506; see also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Therefore, the Board concludes that neither direct nor secondary service connection is warranted for the Veteran's current headache disability.  The preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  




ORDER

Service connection for headaches, to include as secondary to a service-connected disability, is denied.  



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


